              Case 3:19-cr-00431-PAD Document 1 Filed 07/09/19 Page 1 of 1


                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF PUERTO RICO

 UNITED STATES OF AMERICA
 Plaintiff,

                      V.                              CRIMINAL NO. /^-V3/ ^ft^ ^
                                                                           <—  0     .)'




 SEALED,
                                                                           c:       : ^ ^••^

                                                                                    ^'C/1
                                                                                               r"
                                                                                                      r~    m
                                                                                               ^t;          '<'
                                                                                                       f
 Defendants.
                                                                                                             f~Jl
                                                                                               u'-
                                                                                                      <j0
                                                                                    ••*0
                                                                                               c~?
                                                                                    f —-(
                                                                                                      -0
                                                                                                     3:
                               MOTION TO SEAL INDICTMENT                              r_j
                                                                                                     en
                                                                                                     C-)
TO THE HONORABLE COURT:                                                                              t..'




           COMES NOW, the United States of America, by the undersigned attorneys, and very


respectfully states and prays as follows:


           1. That attached to this motion is a sealed envelope containing an Indictment.


        2. That after due consideration by this Honorable Court, the United States of America


respectfully requests that the pleading be kept under seal until the arrest of any defendants in the


instant case.


        WHEREFORE, the United States of America respectfully prays the Court to grant this

request.

        RESPECTFULLY SUBMITTED.
        In San Juan, Puerto Rico, this 9th day of July 2019.



                                                      ROSA EMILIA RODRIGUEZ-VELEZ
                                                      United State§^ttomey

           Cr^<?^L

                                                      Marie (Cb-dstine Amy
                                                      Assistant United States Attorney
                                                      U.S.D.C. G-02309
                                                      U.S. Attorney's Office
                                                      Ton'e Chardon, Suite 1201
                                                      350 Carlos Chardon Avenue
                                                      San Juan, PR 00918
                                                      Tel. (787) 766-5656
